Name: Commission Regulation (EEC) No 2506/85 of 4 September 1985 extending for the second time the duration of private storage contracts in the pigmeat sector, concluded in Belgium pursuant to Regulations (EEC) No 772/85 and (EEC) No 978/85
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  Europe
 Date Published: nan

 5 . 9 . 85 Official Journal of the European Communities No L 238/31 COMMISSION REGULATION (EEC) No 2506/85 of 4 September 1985 extending for the second time the duration of private storage contracts in the pigmeat sector, concluded in Belgium pursuant to Regulations (EEC) No 772/85 and (EEC) No 978/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas private storage aid contracts under Regula ­ tions (EEC) No 772/85 and (EEC) No 978/85 were due to expire at the end of July 1985 and were extended by one month by Commission Regulation (EEC) No 2007/85 (9) ; whereas prevailing market conditions dictate that the storage period should be exetended by a further month ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2763/75 of 29 October 1975 laying down general rules for granting private storage aid for pigmeat (3), and in particular Article 3 thereof, Whereas, because of the health situation in the breeding sector in Belgium exceptional support measures for the market in pigmeat were adopted by the Commission in the form of private storage aid in respect of that Member State among others by Regula ­ tion (EEC) No 772/85 (4), as last amended by Regula ­ tion (EEC) No 978/85 0, and Regulation (EEC) No 978/85 itself, as amended by Regulation (EEC) No 1086/85 (*) ; Article 1 1 . The storage period for pigmeat covered by private storage aid contracts concluded under Regula ­ tions (EEC) No 772/85 and (EEC) No 978/85 is further extended by one month commencing on the date of expiry of the prolonged storage contract. The amounts of aid shall be increased in accordance with the tables annexed to the said Regulations. 2. Where, as a result of the extension of the storage contract provided for in paragraph 1 , it becomes necessary to store the meat other than in the original place of storage, Article 3 (2) (a) of Regulation (EEC) No 1092/80 shall not apply as to the transfer of the meat from one store to another. Transfers shall be subject to the prior agreement of the Belgian intervention agency. Whereas Article 3 of Regulation (EEC) No 2763/75 states that storage contracts may be extended under conditions to be determined ; whereas Article 3 ( 1 ) (f) of Commission Regulation (EEC) No 1092/80 of 2 May 1980 laying down detailed rules for granting private storage aid for pigmeat 0, as amended by Regulation (EEC) No 201 /85 (8), states that storage contracts must include a provision that the storage period may be curtailed or extended ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 282, 1.11.1975, p. 19 . (4) OJ No L 86, 27. 3 . 1985, p. 20 . (*) OJ No L 105, 17 . 4. 1985, p. 6 . ( «) OJ No L 114, 27. 4. 1985, p. 36 . f) OJ No L 114, 3 . 5. 1980, p. 22. ( «) OJ No L 23 , 26. 1 . 1985, p. 19 . 0 OJ No L 188 , 20. 7. 1985, p. 25. No L 238/32 Official Journal of the European Communities 5. 9. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 September 1985. For the Commission Frans ANDRIESSEN Vice-President